Citation Nr: 1604565	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-30 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for primary insomnia.

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to the Veteran's service-connected left shoulder disability. 

3.  Entitlement to service connection for a right knee disability. 

4.  Entitlement to service connection for a left knee disability.  

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 14, 1986 to December 18, 1986, June 17, 1996 to March 6, 1997, September 1, 1999 to July 24, 2004, and from July 25, 2004 to May 29, 2006.  The Veteran also had service in the National Guard, to include periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

With regard to the issues on appeal, the Veteran initially appealed to obtain an increased initial rating for his service-connected left shoulder disability.  During the Decision Review Officer appeal process, a September 2013 rating decision granted the Veteran a 10 percent rating for his left shoulder disability, effective January 20, 2009.  As this was not a full grant of the Veteran's appeal, the issue was included on the subsequent September 2013 statement of the case.  On his November 2013 VA Form 9, the Veteran checked the box indicating he was only appeal the issues specified below.  The Veteran listed the issues listed above and did not include or otherwise indicate he desired to perfect an appeal with regard to his left shoulder rating.  Consequently, despite the fact that the issue of entitlement to an increased initial rating for a left shoulder disability was included on the October 2014 VA Form 8, Certification of Appeal, it is not included herein because the Veteran specifically excluded that issue on his November 2013 substantive appeal. Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that an issue can be on appeal if VA has treated it as on appeal and the appellant might have reason to believe it was on appeal).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the appeal for an increased rating for insomnia, the matter of unemployability has been raised by the record. The TDIU claim has been recognized as part and parcel of the increased rating appeal and is before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board finds that there may be outstanding records pertinent to the appeal.  

The file contains a September 2009 formal finding of unavailability regarding the Veteran's outstanding service treatment records (STR) from August 1986 to December 1996 and from June 2004 to May 2006.  However, a February 1997 STR noted that the Veteran was hospitalized at the combat support hospital in Hungary for pneumonia from November 8, 1996 to November 24, 1996.  While the Veteran's STRs for these periods were found to be unavailable, his clinical in-patient treatment records, which may have been stored separately from his STRs, have not been requested or otherwise obtained.  Accordingly, as part of its duty to assist, VA must attempt to obtain any available in-patient treatment records.

An October 2008 treatment record from Dr. Fletcher noted that the Veteran would be seen for a follow-up appointment in one week.  Records from that follow appointment are not of record.  On remand, reasonable efforts must be made to obtain all outstanding private treatment records related to the Veteran's disabilities on appeal.  

With regard to the Veteran's claim for an increased initial rating for his insomnia, the Board finds that contemporaneous VA examinations are necessary.  VA's duty to assist includes conducting a thorough and comprehensive medical examination, which includes providing a new medical examination when there is evidence of worsening.  Baker v. Derwinski, 2 Vet.App. 315 (1992); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  On his December 2015 VA Form 646, the Veteran's representative asserted that the Veteran's insomnia may have worsened since his last VA examination in December 2009.  At the time of the examination the Veteran reported that he struggled to sleep, but that his insomnia did not create significant social, familial, or occupational deficits.  At that time the Veteran reported that he was married and had a positive relationship with his wife and children.  A December 2014 VA treatment record noted that the Veteran was following up for psychiatric symptoms, including insomnia, noted that the Veteran was divorced, resided alone, was unemployed, and had difficulty sleeping, which he self-treated with alcohol.  A December 2015 VA treatment record noted that the Veteran reported he did not sleep well and must drink every day to be able to fall asleep.  In light of the representative's assertions and medical evidence of possible worsening, the Board finds contemporaneous VA examinations are warranted.

With regard to the Veteran's service connection claims, in addition to his active duty service, the Veteran also had other periods of service in that National Guard.  To date, the AOJ has not conducted development to determine whether the Veteran's right shoulder or bilateral knee disabilities are related to any period of ACDUTRA or INACDUTRA. The Board is bound to consider additional, alternative theories of service connection reasonably raised by the record.  See EF v. Derwinski, 1 Vet. App. 324 (1991).  While some of the Veteran's records for his periods of active duty have been obtained, it is unclear whether there are outstanding records from his other periods of National Guard service.  Accordingly, an attempt must be made to obtain and verify his other periods of National Guard service and obtain any outstanding records, to include any STRs or line of duty determinations.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With regard to the Veteran's service connection claims for a right and left knee disability, he was provided a VA examination in December 2009.  The examiner opined that upon review of the claims file, it was that examiner's opinion that there was inadequate documentation to create a nexus between the Veteran's present bilateral knee complaints and his tour of duty.  Therefore, it was less likely as not that they were aggravated by or caused by the Veteran's military service.  The Board finds the examiner's opinion is inadequate for adjudicating the claim.  The examiner did not address the lay statements of record concerning the Veteran's in-service bilateral knee pain and swelling or his STRs documenting treatment for his right knee.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that a medical opinion based on an inaccurate or incomplete factual premise is not probative).

With regard to his right shoulder claim, the Veteran was provided VA examinations in October 2009 and August 2014.  However, even taken in combination, those examination reports and opinions are inadequate for adjudicating the claim.  While the October 2009 examiner diagnosed the Veteran with right shoulder status post-surgery for impingement, and the August 2014 the examiner diagnosed the Veteran with degenerative joint disease (DJD) of the right shoulder, neither examiner provided a nexus opinion addressing the etiology of the Veteran's right shoulder disability.  While the August 2014 examiner's recitation of the pertinent history indicated that the Veteran's initial diagnosis of DJD occurred during service, he provided no rationale for that conclusion.  Additionally, the STRs of record do not document a diagnosis of right shoulder DJD.  Accordingly, the examiner's statement regarding the Veteran's initial date of diagnosis is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that a medical opinion based on an inaccurate or incomplete factual premise is not probative).

As noted above, the issue of TDIU has been raised.  Specifically, VA treatment records indicate that the Veteran is unemployed.  Additionally, in a March 2009 statement the Veteran's ex-wife indicated that the Veteran had been unable to find work because his service-connected disabilities rendered him unfit.  Thus, the Board finds that a TDIU is part and parcel of the Veteran's claim for an increased initial rating for his service-connected insomnia.  This issue has not yet been developed or adjudicated by the AOJ.  Accordingly, it is remand for initial development and adjudication.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Obtain copies of all VA treatment records for the Veteran dated from January 2016 to present.  All efforts to obtain these records must be documented in the claims file.

2.  Request from any appropriate source, including the National Personnel Records Center (NPRC) and or any other appropriate source, any inpatient / hospitalization records of the Veteran's reported in patient treatment from November 8-24, 1996.  All efforts to locate the records must be documented in the claims file.  Efforts to obtain the records should be continued until it is determined that further requests would be futile or it is reasonably certain that the records do not exist.  The Veteran must be notified of any negative response.  38 C.F.R. § 3.159(e) (2015).

3.  An attempt must be made to obtain and verify any additional periods of National Guard service and obtain any outstanding records, to include any STRs or line of duty determinations.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  To the extent possible, the AOJ should request verification of the dates for any period of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). All efforts to obtain these records should be fully documented. 

4.  Contact the Veteran and request that he submit a properly executed VA form 21-4142 for any outstanding or updated private care providers related to his disabilities on appeal, to include Dr. Fletcher.  Upon receipt of such, VA must take appropriate action to request all treatment records.  All efforts to obtain these records must be documented.  The AOJ must make two (2) attempts to obtain any private medical evidence identified, unless the first attempt demonstrates further efforts would be futile.

If private records are identified, but not obtained, the RO should inform the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be decided based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

5.  Provide the Veteran and his representative VCAA notice as to the issue of entitlement to a TDIU for a service-connected disability.

6.  Complete all appropriate development related to the Veteran's claim for entitlement to a TDIU, to include providing the Veteran with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and schedule the Veteran for an evaluation from a VA vocational specialist to address the functional effects that the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation consistent with his occupational experience and education.  When addressing the functional effects, the examiner must not consider the effects of age or any non-service connected disabilities.

7.  Schedule the Veteran for a VA examination to determine the nature and severity of his primary insomnia. The claims file must be made available to and reviewed by the examiner. All pertinent symptomatology and findings must be reported in detail. Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted. The examiner should describe the Veteran's disability in accordance with VA rating criteria.

8.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right or left knee disability.  The claims file and a copy of this remand must be available for review, and the examination report must reflect review of the claims file.  Any indicated diagnostic tests and studies should be accomplished.  Upon review of record, the examiner should address the following:

a.  Identify all applicable right or left knee diagnoses.

In rendering a diagnosis or diagnoses, the examiner should reconcile his or her diagnosis or diagnoses with the diagnoses of record. 

b.  For each diagnosed knee disability, separately state whether it is at least as likely as not (i.e. a 50 percent probability or more) that the diagnosed right or left knee disability began in service, was caused by service, or is otherwise related to active service.

c.  For each diagnosed knee disability, separately state whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that any diagnosed knee disability is related to a disease or injury incurred in ACTDUTRA. 

d.  For each diagnosed knee disability, separately state whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that any diagnosed knee disability is related to an injury incurred in INACDUTRA (the Board notes that only injuries, and not diseases, are recognized under 38 U.S.C.A. § 101(24) (West 2014) as the basis for establishing service-connection related to periods of INACDUTRA).

A complete rationale should be given for any opinion provided.

9.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right shoulder disability.  The claims file and a copy of this remand must be available for review, and the examination report must reflect review of the claims file.  Any indicated diagnostic tests and studies should be accomplished.  Upon review of record, the examiner should address the following:

a.  Identify all applicable right shoulder diagnoses.

In rendering a diagnosis or diagnoses, the examiner should reconcile his or her diagnosis or diagnoses with the diagnoses of record. 

b.  For each diagnosed right shoulder disability, separately state whether it is at least as likely as not (i.e. a 50 percent probability or more) that it began in service, was caused by service, or is otherwise related to active service.

In so opining, the examiner should address the August 2014 VA examiner's statement that the Veteran was diagnosed with right shoulder DJD in 2003 or 2004.

c.  If the above opinion as to the right shoulder is negative, then for each diagnosed right shoulder disability, separately state whether it is at least as likely as not (50 percent or greater degree of probability) that it was caused or aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected left shoulder disability.

d.  For each diagnosed right shoulder disability, separately state whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that any diagnosed right shoulder disability is related to a disease or injury incurred in ACTDUTRA. 

e.  For each diagnosed right shoulder disability, separately state whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that any diagnosed right shoulder disability is related to an injury incurred in INACDUTRA (the Board notes that only injuries, and not diseases, are recognized under 38 U.S.C.A. § 101(24) (West 2014) as the basis for establishing service-connection related to periods of INACDUTRA).

A complete rationale should be given for any opinion provided.

10.  Finally, readjudicate the claims.  If any benefit remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

